1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The preliminary amendments filed February 15, 2022, July 19, 2022, and September 28, 2022 have been entered and considered by the examiner for purposes of this Office action.
	The Sequence Listing filed July 19, 2022 has been approved.
	The substitute specification filed July 19, 2022 has been entered.
3.	The drawings filed July 19, 2022 are objected to because each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  Further, the x-axis and y-axis labels of Figure 7A  are at least in part illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, 9, 18, 32, 33, 47, 48, 50, and 68-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The interpretation of the phrases “having an amino acid sequence of SEQ ID NO:2” and “has an amino acid sequence of SEQ ID NO:2” in claims 1, 48, and 74 is unclear.  Especially in view of the use of the indefinite article “an”, it is unclear if the IL-2 polypeptide encompasses changes to SEQ ID NO:2 in addition to the change at position 45.  The specification has been reviewed for help in interpreting the claim terminology.  Page 37, paragraph [104], recites that “interleukin-2” can comprise IL-2 analogs, muteins, variants, and fragments, “regardless of the biological activity of same”, and recites that IL-2 can comprise any number of amino acid substitutions, additions, or deletions (presumably relative to naturally occurring interleukin-2).  Page 37, paragraph [106], recites that “IL-2” includes agonist and antagonist variants of naturally-occurring IL-2, i.e. that “IL-2” comprises compounds having opposite activity.  Page 38, paragraph [109], recites that “IL-2” need not even be a protein, i.e. can be a carbohydrate, polymer, small molecule, ligand, “or other biologically active molecule of any type”.  It is noted that the less structural similarity there is between an IL-2 polypeptide and naturally occurring IL-2, the more likely it is that the limitation at claim 1, last two lines, will be satisfied.  Accordingly, it may be that the claims are of such breadth as to embrace any polypeptide comprising a para-acetyl-phenylalanine residue non-cleavably linked to a water-soluble polymer and wherein the polypeptide is also glycosylated.  Clarification of the intended claim scope is required.
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites that a PEG moiety is conjugated to the IL-2 polypeptide.  Claim 47, which depends upon claim 8, recites that the PEG moiety is either linear or branched.  However, the only two possibilities for a conjugated PEG moiety are that the PEG moiety is either linear or branched.  Claim 47 only recites what is inherent in claim 8, and therefore claims 8 and 47 are identical in scope.  Claim 47 is an improper dependent claim, because it is identical in scope with, rather than further limiting of, claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 8, 9, 18, 32, 33, 47, 48, 50, 68-78 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2019/028419 in view of Ast et al (U.S. Patent No. 9,266,938), Kley et al (U.S. Patent Application Publication 2021/0024637), the Zhang et al article (Biochemistry, Vol. 42, pages 6735-6746), and Hickey et al (U.S. Patent Application Publication 2019/0351065).
	The WO Patent Application ‘419 teaches IL-2 conjugates which can be used to treat cancer.  The IL-2 can be produced preferably in eukaryotic cells, e.g., mammalian host cells and CHO cells.  Conjugation can occur at position Y45, where the Tyr residue is mutated to an unnatural amino acid such as p-acetyl-L-phenylalanine.  The conjugating moiety can be PEG, which can be linear or branched and can have a molecular weight ranging from about 100 Daltons to about 150,000 Daltons, including about 30,000 Daltons, and which can extend the serum half-life of the IL-2.  Conjugation can be through a non-cleavable linker, and can involve the formation of an oxime bond.  Mutation can result in decreased affinity for the IL-2Rα receptor.  The IL-2 conjugates can be combined with a pharmaceutically acceptable excipient and used to treat cancer.  The IL-2 conjugates can exhibit an extended plasma half-life relative to wild-type IL-2, wherein the increase is measured in hours or days.  See, e.g., Figure 3A, compound 10; paragraphs [0004]-[0012], [0036], [0058], [0059], [0084], [0089], [0130], [0132]-[0134], [0138], [0194], [0205], [0277]-[0281], and [0327]; and claims 1, 4, 7, 11, 17-19, 30, 31, 61, and 64-69.  Because the WO Patent Application ‘419 prefers producing its IL-2 in eukaryotic cells, e.g., in mammalian cells and CHO cells, the WO Patent Application ‘419 implicitly teaches producing its IL-2 in glycosylated form.  With respect to instant claim 18, the conjugating moiety, e.g., PEG, taught by the WO Patent Application ‘419 meets the claim requirement for a biologically active  molecule.  The conjugating moiety, e.g., PEG, taught by the WO Patent Application ‘419 has biological activity, e.g., in extending the plasma half-life of the IL-2 conjugates relative to wild-type IL-2.  Note that claim 18 does not require the biologically active molecule to be distinct from the conjugated water-soluble polymer, and does not specify what biological activity/activities the biologically active molecule must exhibit. 
	The WO Patent Application ‘419 does not teach the specific combination of para-acetyl-phenylalanine at position Y45 plus conjugation to a water-soluble polymer through a non-cleavable linker.
	Ast et al teach that it is known to form a mutant of IL-2 by amino acid substitution at position 45 so as to decrease binding affinity to CD25/high affinity IL-2 receptor while maintaining binding affinity to intermediate-affinity IL-2 receptor.  See column 17, lines 4-26.  Kley et al teach that IL-2 with a mutation at Y45 is able to induce expansion of effector cells include CD8+ T cells and NK cells but not Treg cells, is less toxic than wildtype IL-2, and with substantially reduced affinity and/or activity for IL-2Rα may find application in oncology.  See page 27, paragraph [0238].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Y45 of the IL-2 in the IL-2 conjugates taught by the WO Patent Application ‘419 with a non-naturally occurring amino acid, because the WO Patent Application ‘419 explicitly teaches Y45 as a residue present in IL-2 which can be modified for conjugation to PEG; because Y45 is one of a relatively few preferred conjugation locations taught by the WO Patent Application ‘419 (see, e.g., paragraph [0036], line 22, and claim 7); and because Ast et al and Kley et al teach that it is known to modify Y45 of IL-2 with the expected benefit that binding affinity to CD25/high affinity IL-2 receptor is decreased while binding affinity to intermediate-affinity IL-2 receptor is maintained, that the mutated IL-2 can be less toxic than wild-type IL-2, and that the mutated IL-2 can be useful in oncology, one of the uses taught by the WO Patent Application ‘419.  
	The Zhang et al article teaches site-specific modification of a protein with p-acetyl-L-phenylalanine.  The presence of the residue in the protein permits selective labeling of the protein at high yield.  Reaction of the introduced ketone group with an alkoxyamine derivative produces an oxime linkage.  See, e.g., the Abstract; page 6735, column 2, first full paragraph; and page 6736, column 1, first full paragraph.  Hickey et al teach an additive system for use in the site specific PEGylation of proteins.  A protein comprising a p-acetyl-phenylalanine residue is reacted with aminoxy-PEG, forming an oxime bond.  See, e.g., the Abstract; paragraph [0003]; and claim 5.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute para-acetyl-phenylalanine for Y45 in the IL-2 conjugates of the WO Patent Application ‘419, because the WO Patent Application ‘419 teaches that para-acetyl-phenylalanine is a suitable amino acid substitution for conjugation of PEG (see, e.g., paragraphs [0084] and [0089]); because the Zhang et al article and Hickey et al teach that reaction with the ketone group present in the para-acetyl-phenylalanine can result in an oxime linkage, one of the types of linkages taught by the WO Patent Application ‘419; and because the Zhang et al article and Hickey et al teach that it is known in the art to use para-acetyl-phenylalanine introduced into proteins for conjugation of the proteins, e.g., to PEG, with the benefit that conjugation is site specific.
9.	Claims 1, 8, 9, 18, 32, 33, 47, 48, 50, and 68-78 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2019/028419 in view of Ast et al (U.S. Patent No. 9,266,938), Kley et al (U.S. Patent Application Publication 2021/0024637), the Zhang et al article (Biochemistry, Vol. 42, pages 6735-6746), and Hickey et al (U.S. Patent Application Publication 2019/0351065) as applied against claims 1, 8, 9, 18, 32, 33, 47, 48, 50, and 68-78 above, and further in view of Gaertner et al (U.S. Patent Application Publication 2014/0221569) and Hakimi et al (U.S. Patent No. 5,559,213).  As set forth above, the prior art is deemed to render obvious conjugating PEG to a para-acetyl-phenylalanine residue in the IL-2 conjugates of the WO Patent Application ‘419 via oxime bond formation.  Gaertner et al teach that oxime ligations, i.e. by reacting compounds bearing carbonyl groups with hydroxylamine nucleophiles, are used to conjugate biological molecules because the oxime bond is stable under physiological conditions.  See paragraph [0012].  Hakimi et al teach that the conjugation of PEG via linkers which are not susceptible to in vivo hydrolytic cleavage has the benefit that the beneficial properties provided by the conjugated PEG are not lost upon in vivo administration.  See column 1, lines 38-47, 53-56.  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to conjugate PEG to a para-acetyl-phenylalanine residue in the IL-2 conjugates of the WO Patent Application ‘419 via oxime bond formation, as set forth in the above obviousness rejection, for the further reasons that Gaertner et al teach that the oxime bond would have been expected to be stable under physiological conditions, and Hakimi et al teach that the use of stable bonds in forming a PEG conjugate would have been expected to retain the beneficial properties provided by the conjugated PEG after in vivo administration.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
October 21, 2022